MEMORANDUM OPINION
NIX, Judge.
Plaintiffs in error were convicted in the District Court of Garfield County, Oklahoma, case number 3602 of the crime of Conjoint Robbery, and sentenced to Five Years Each in the penitentiary. From that judgment and sentence they have appealed to this Court.
This cause was Summarily Submitted on September 30, 1969 in accordance with Rules 6 and 9 of this Court. Accordingly, we have examined the record filed herein and find no fundamental error. The issues were properly submitted to the jury, and the sentence is not excessive. The judgment and sentence is, therefore, affirmed. j
BRETT, P. J., and BUSSEY, J., concur.